Citation Nr: 1411497	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-40 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 27, 2012 and to a disability evaluation in excess of 50 percent thereafter.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veteran Law Judge at a July 2013 videoconference hearing, and a transcript of this hearing is of record.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking increased disability evaluations for his service-connected PTSD and right ankle arthritis.  

At his July 2013 video conference hearing, the Veteran testified that his PTSD has worsened since he was last afforded a VA examination in June 2012.  Additionally, VA outpatient treatment records from May 2013 note complaints of worsening right ankle pain and an x-ray showed evidence of a stress related reaction of the distal tibia.  
As there is evidence of worsening of the Veteran's service-connected disabilities since his last VA examinations, the matter is remanded to afford the Veteran new examinations.  See VAOPGCPREC 11-95 (Apr. 7, 1995); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, on remand, VA outpatient treatment records from May 2013 through the present should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records from May 2013 through the present with his claims file.  

2. Once this is done, the RO should schedule the Veteran for VA examination to determine the severity of his service-connected PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

3. The RO should schedule the Veteran for VA examination to determine the severity of his service-connected right ankle arthritis.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

